Exhibit 10.2

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$30,000,000   Date: May 9, 2013

FOR VALUE RECEIVED, the undersigned (hereinafter, together with its successors
in title and assigns, called the “Borrower”), by this promissory note
(hereinafter, together with the Schedule annexed hereto, called “this Note”),
absolutely and unconditionally promises to pay to the order of BANK OF AMERICA,
N.A. (successor-by-merger with Fleet National Bank and assignee of Banc of
America Leasing & Capital, LLC, itself a successor-by-merger with Fleet Capital
Corporation) (hereinafter, together with its successors in title and assigns,
called the “Lender”), the principal sum of Thirty Million and 00/100 Dollars
($30,000,000), or so much thereof as shall have been advanced by the Lender to
the Borrower by way of Revolving Loans under the Credit Agreement (as
hereinafter defined) and shall remain outstanding, such payment to be made as
hereinafter provided, and to pay interest on the principal sum outstanding
hereunder from time to time from the date hereof until the said principal sum or
the unpaid portion thereof shall have become due and payable as hereinafter
provided.

Capitalized terms used herein without definition shall have the meaning set
forth in the Credit Agreement.

This Note amends and restates in its entirety (but does not a satisfaction or
refinancing of) that certain Revolving Credit Note dated as of July 17, 2003 in
the maximum principal amount of Fifteen Million Dollars ($15,000,000) executed
and delivered by the Borrower to the Lender.

The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement. Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

On December 31, 2014, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrower hereunder, and the Borrower
hereby promises to pay to the Lender, the balance (if any) of the principal
hereof then remaining unpaid, all of the unpaid interest accrued hereon and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement. The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrower to the Lender on demand by the
Lender. Interest on each overdue amount will continue to accrue as provided by
the foregoing terms of this paragraph, and will (to the extent permitted by
applicable law) be compounded monthly until the obligations of the Borrower in
respect of the payment of such overdue amount shall be discharged (whether
before or after judgment).



--------------------------------------------------------------------------------

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Lender in U.S. Dollars, for the account of the Lender, at the
address of the Lender set forth in the Credit Agreement, on the due date of such
payment, and in immediately available and freely transferable funds. All
payments on or in respect of this Note or the indebtedness evidenced hereby
shall be made without set-off or counterclaim and free and clear of and without
any deductions, withholdings, restrictions or conditions of any nature.

This Note is made and delivered by the Borrower to the Lender pursuant to the
Amended and Restated Credit and Security Agreement, dated as of July 17, 2003,
between the Borrower and the Lender (hereinafter, as originally executed, as
presently amended to date and as now or hereafter varied or supplemented or
amended and restated, called the “Credit Agreement”), to which reference is
hereby made for a statement of the terms and conditions (to the extent not set
forth herein) under which the Revolving Loans evidenced by this Note were made
and are to be repaid. This Note evidences the obligation of the Borrower (a) to
repay the principal amount of the Revolving Loans made by the Lender to the
Borrower pursuant to the Credit Agreement; (b) to pay interest, as herein and
therein provided, on the principal amount hereof remaining unpaid from time to
time; and (c) to pay other amounts which may become due and payable hereunder or
thereunder as herein and therein provided. The payment of the principal of and
the interest on this Note and the payment of all (if any) other amounts as may
become due and payable on or in respect of this Note are secured by certain
collateral, as evidenced by the Loan Documents. Reference is hereby made to the
Credit Agreement (including the Exhibits and Schedules annexed thereto) and to
the other Loan Documents for a complete statement of the terms thereof and for a
description of such collateral

The Borrower will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement. The Borrower
will have an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Credit
Agreement. Any partial payment of the indebtedness evidenced by this Note shall
be applied in accordance with the terms of the Credit Agreement.

Pursuant to and upon the terms contained in Section 9.1 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the Lender without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrower, excepting only for notice expressly provided for in the
Credit Agreement.

All computations of interest payable as provided in this Note shall be made by
the Lender in accordance with the terms of the Credit Agreement. The interest
rate in effect from time to time shall be determined in accordance with the
terms of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and reasonable
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

The Borrower and every endorser and guarantor of this Note hereby irrevocably
waive notice of acceptance, presentment, demand, notice of nonpayment, protest,
notice of protest, suit and all other demands, notices and other conditions
precedent in connection with the delivery, acceptance, performance, default,
collection and/or enforcement of this Note or any collateral or security
therefor, except for notices expressly provided for in the Credit Agreement or
any other Loan Document, and assent to any extension or postponement of the time
of payment or any other indulgence, to any substitution, exchange or release of
collateral and to the addition or release of any other party or person primarily
or secondarily liable.

The Lender’s books and records concerning the Revolving Loans, the accrual of
interest thereon, and the repayment of such Revolving Loans, shall be prima
facie evidence of the indebtedness hereunder.

This Revolving Note shall be binding upon the Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns and
representatives, and shall inure to the benefit of the Lender and its permitted
successors, endorsees, and assigns.

Except as otherwise provided in the Credit Agreement, if at all, the Borrower
hereby absolutely and irrevocably consents and submits, for itself and its
property, to the non-exclusive jurisdiction of the courts of the State of Rhode
Island, U.S.A. and of the United States of America for the District of Rhode
Island in connection with any actions or proceedings brought against the
Borrower by the holder hereof arising out of or relating to this Note.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARJSING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE LENDER TO ACCEPT
THIS NOTE AND MAKE THE LOANS.

 

3



--------------------------------------------------------------------------------

This Note is intended to take effect as a sealed instrument This Note and the
obligations of the Borrower hereunder shall be governed by and interpreted and
determined in accordance with the laws of the State of Rhode Island, U.S.A.

(Signatures on next page)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this REVOLVING CREDIT NOTE has been duly executed under seal
by the undersigned on the day and in the year first above written.

 

BORROWER:       WITNESS:     KVH INDUSTRIES, INC.

/s/ Eileen Pribula

    By:  

/s/ Martin Kits van Heyningen

      Title: CEO

[Signature Page to Amended and Restated Revolving Credit Note]